DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of invention II in the reply filed on 25 November 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-16 and 21-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 November 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 17 calls for the system to be configured to “infuse multiple infusates” but then recites that only one (“the infusate”) is infused. It is unclear which of the multiple infusates is considered “the infusate”. Similarly, claims 18 and 20 call for multiple infusions of “the infusate” which are additionally unclear. 
Claim 17 calls for the system to “perform a calculation of the dynamic microvascular resistance at one or more calculations of the microvascular resistance at different times over a time period”; this phrase is entirely unclear, as it is not clear how resistance can be calculated at a resistance. It appears that the claim includes a redundant recitation of calculation of dynamic microvascular resistance; for the purposes of examination it will be treated as such but correction is required.
Further, in this clause, there is no antecedent basis for the recitation of “the dynamic microvascular resistance”; for the purposes of examination this will be treated as though referring to “perform a calculation of a dynamic microvascular resistance…”. Correction is required.
Claim 17 additionally calls for there to be “one or more calculations” which are performed “over multiple volume flow rates and measured pressure values”. As presented, the claim is inoperable because it is not possible to perform one calculation using multiple flow rates/pressures. It appears that the claim should call for performing a plurality of calculations; for the purposes of examination it will be treated as such but correction is required.

Claim 19 calls for performing adjustments to one calculation of dynamic microvascular resistance, but uses a plurality of these results to determine a change in MVO; it is unclear if these adjustments are to be performed for each iteration of calculation of dynamic microvascular resistance, if multiple calculations are performed? Or if this is only applied to one iteration even if multiple calculations are performed? Clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) performing calculation(s) of dynamic microvascular resistance using measured data and determining a change in a level of an obstruction using the resistance, which falls under the grouping of mental processes. This judicial exception is not integrated into a practical application because the recited calculations are not an improvement to technology, are not used to apply a treatment, are not applied themselves via a particular machine, do not effect a transformation, and are not applied or used in any other meaningful way beyond generally linking the calculations to a generic 
The Examiner notes that claims 18-20 are not rejected under 101, as the execution of the abstract idea in real-time is considered beyond the standard capabilities of mental processes.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwartz (US 2017/0189654).
Regarding claim 17, Schwartz discloses a system for measuring microvascular obstruction (MVO) in a body having an organ and a vessel supplying blood to the organ (paragraph [0002]), the system comprising: a percutaneous transvascular catheter including an occlusion balloon suitable for blocking antegrade blood flow in the vessel (paragraph [0031]), the catheter including a lumen configured for infusing an4 45527885.1Dkt. No. 94484-0013-0301infusate to the vessel distal to the occlusion balloon (paragraph [0032]) and a sensor configured for sensing a blood pressure in the vessel distal to the occlusion balloon (paragraph [0031]), and a computerized diagnosis and infusion system configured to be coupled to the catheter to infuse multiple infusates and to perform one or more measurements of the blood pressure at least after the infusate is infused to the vessel via the catheter at an infusate flow rate; perform a plurality of calculations of the microvascular resistance at different times over a time period, the microvascular resistance being calculated by dividing the pressure measurement value by the value of infusate volume flow rate and over multiple volume flow rates and measured pressure values (paragraph [0032], [0036]; figure 14); and determine change in a level of the MVO over the time period 
Regarding claim 18, Schwartz further discloses that the system is configured to infuse the infusate at the different times and configured to perform the one or more measurements and determine the change of the MVO over the time period in real time (paragraph [0030]).  
Regarding claim 19, Schwartz further discloses that the system is configured to determine the dynamic microvascular resistance by dividing the infusate pressure response by the infusate volume flow to produce a waterfall pressure, to adjust the dynamic microvascular resistance for the waterfall pressure, and to determine the change in the level of the MVO over the time period based on at least values of the dynamic microvascular resistance determined for the different times (paragraphs [0031]-[0032], [0055], [0146], [0170]).  
Regarding claim 20, Schwartz further discloses that the system is configured to infuse the infusate at a plurality of increasing infusate flow rates (paragraph [0120], [0170]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791